  Case 14-36268      Doc 36    Filed 03/07/19 Entered 03/07/19 09:19:48          Desc Main
                                 Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN THE BANKRUPTCY MATTER OF:
                                                          Chapter 13 No.    14-36268
Velda J Brunner                                           Judge    Deborah L. Thorne


                                         Debtor

          NOTICE OF FILING OF RESPONSE TO NOTICE OF FINAL CURE

       To: See attached Service List

       PLEASE TAKE NOTICE that on 03/07/2019, I filed the attached Response to Notice of
Final Cure, a copy of which is hereby served upon you.

                                            /s/ Matthew C. Abad

                                    Certificate of Service

       The undersigned certifies that he served a copy of the Notice of Filing and Response to
Notice of Final Cure on the Debtor by depositing same in the United States mail at 150 N
Michigan Ave., Chicago, Illinois 60601 at 5:00 p.m. on 03/07/2019 with proper postage prepaid
and on the other listed parties via ECF notification.


                                                   /s/ Matthew C. Abad
                                                   Matthew C. Abad ARDC# 6257858

Kluever and Platt, LLC
150 N Michigan Ave., Suite 2600
Chicago, IL 60601
(312) 201-6670
Our File #: SPSB.1342
  Case 14-36268      Doc 36       Filed 03/07/19 Entered 03/07/19 09:19:48   Desc Main
                                    Document     Page 2 of 2


SERVICE LIST

Velda J Brunner
325 N. Lotus
Chicago, IL 60644

Marilyn O Marshall
224 South Michigan Ste 800
Chicago, IL 60604

Lia Kasios
Ledford Wu and Borges
105 W. Madison St., 23rd Street
Chicago, IL 60602
